Citation Nr: 0217121	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for interstitial cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
interstitial cystitis and assigned a noncompensable 
disability evaluation, effective August 1995.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran's interstitial cystitis is productive of 
daytime voiding intervals of between two and three hours or 
awakening to void two times per night, with urinary 
hesitancy and recurrent urinary tract infections, but does 
not require the wearing of absorbent materials or 
catheterization.


CONCLUSION OF LAW

The criteria for 10 percent initial disability evaluation 
for interstitial cystitis have been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7512 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation for her interstitial cystitis does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that her interstitial cystitis should be 
assigned a compensable disability evaluation because she 
experiences burning and spasms of the bladder.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran 
and her representative of any information and evidence 
needed to substantiate and complete her claim.  The rating 
decisions, the statement of the case, and the supplemental 
statements of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to 
the veteran, have notified her of the evidence considered, 
the pertinent laws and regulations, and the reason that her 
claim was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The 
RO also informed the veteran of what the evidence must show 
in order to warrant entitlement to an increased disability 
evaluation and provided a detailed explanation of why an 
increased disability evaluation was not granted.  In 
addition, the statement of the case included the criteria 
for granting an increased evaluation, as well as other 
regulations pertaining to her claim.  Similarly, letters to 
the veteran, from the RO, notified the veteran as to what 
kind of information was needed from her, and what she could 
do to help her claim.  See Quartuccio v. Principi, 16 Vet. 
App.  183,187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence 
VA would attempt to obtain).  Accordingly, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent 
to which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation 
in accordance with changes in a veteran's condition.  Thus, 
it is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  38 C.F.R. § 4.1.  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of a noncompensable 
disability evaluation for the veteran's interstitial 
cystitis.

Historically, the veteran was granted service connection for 
her interstitial cystitis in a March 2001 Board decision.  A 
July 2001 rating decision implemented the Board's decision 
and assigned a noncompensable disability evaluation, 
effective August 1995.  The veteran filed a notice of 
disagreement in August 2001 and the RO issued a statement of 
the case in January 2002.  The veteran perfected her appeal 
in February 2002.

The veteran's service medical records show that she had her 
first in-service urinary tract infection in May 1988.  At 
various times through November 1991, she reported and was 
treated for abdominal pain, burning on urination and 
increased urgency, and underwent numerous urine tests.  
Diagnoses and impressions included urinary tract infection, 
urethral symptoms, acute cystitis, recurrent cystitis, and 
recurrent dysuria.  

A March 1994 private medical record from University Hospital 
and Clinics states that the veteran reported bladder and 
urinary tract problems since she was a child.

A June 1994 VA examination report states that the veteran 
complained of suprapubic burning with dysuria and bladder 
spasms.  A radiology report states that an x-ray showed a 
normal bowel gas pattern, and was negative for calculi over 
the upper urinary tract.  Bony structures and renal size 
were normal, and there was no evidence of obstruction.  The 
bladder was partially distended, but was without 
abnormality.  The assessment was unremarkable excretory 
urogram.

A June 1994 VA medical record states that the veteran was 
diagnosed with dysuria, hesitancy, and interstitial cystitis 
following a hydrodistension of the bladder.  In July 1994, 
she complained of bladder pain and spasm, with trouble 
holding her urine and dysuria.  The assessment was urinary 
tract infection and interstitial cystitis.

An August 1994 VA Statement of Patient's Treatment provides 
that the veteran had been treated for pelvic pain on an 
inpatient and outpatient basis in 1994.  The Statement noted 
that the veteran's procedures included cystoscopy, and 
provided a diagnosis of interstitial cystitis, and history 
of endometriosis.  

An October 1994 VA Medical Certificate notes chronic pelvic 
pain and provides that the veteran was currently being 
treated for interstitial cystitis.  The veteran complained 
of burning, sometimes with urination, and bladder spasms.  
The assessment was chronic pelvic pain and interstitial 
cystitis.

In July 1996, the veteran and her mother testified at a 
hearing at the RO.  Regarding her pre-service history, the 
veteran testified that she had suffered from a small bladder 
as a child that had resulted in bladder infections.  She 
said that she underwent a bladder dilation and treatment 
with Septra for a few years.  She said that her bladder 
infections were completely resolved prior to service.  The 
veteran's mother testified that the veteran underwent only 
one dilation of the urethra at about the age of 6 years, 
followed by antibiotics until she was about 10 years old.  
The veteran further testified that during service she 
underwent urine tests at least 20 times, due to symptoms 
including pain and burning.  She said that she was treated 
with antibiotics, but later learned that her tests had been 
negative for any infection.  She said that she sought 
treatment for the same symptoms immediately after leaving 
service.  She described her current medications and stated 
that her current symptoms included bladder spasms and severe 
pain. 

An October 1996 pelvic ultrasound showed a few small 
follicular cysts of the left ovary, with an otherwise normal 
uterus. 

The veteran was provided a VA gynecological examination in 
February 1998, during which she reported severe pain, 
increased stress on her bladder, dysuria, spasms, and 
urgency.  Physical examination was negative for bowel 
problems, rectovaginal fistula or urethrovaginal fistula.  
Hydrodistension of the bladder and a May 1994 cystoscopy 
were noted.  The pertinent diagnosis was interstitial 
cystitis "as noted by p[atient']s symptoms of continued 
bladder spasms, severe pain, urgency and frequency and 
(emphasis in original) per diagnosis of cystoscopy in 5/94".

In July 1998, the veteran was afforded a hearing in 
connection with her service-connected endometriosis, wherein 
she testified that she had chronic pelvic pain.

The report of an October 1998 VA genitourinary examination 
indicates that the veteran's claims file was reviewed.  A 
history of treatment for urinary tract infections, bladder 
pain, and bladder spasms was noted, beginning in September 
1988.  The veteran reported transient burning if she held 
her urine, bladder spasms requiring the use of analgesics, 
and daytime voiding approximately every two to three hours.  
During the night, she has to get up at least two times.  She 
denied incontinence and hesitancy.  She also reported 
urethral dilation in 1993 and hydrodistension of the bladder 
in 1994.  Physical examination was negative for evidence of 
renal colic, bladder stones, or nephritis.  The diagnoses 
were chronic interstitial cystitis, and chronic pain due to 
documented interstitial cystitis causing a declined 
productive quality of life.  

The report of a January 2000 VA gynecological examination, 
performed in connection with the veteran's service-connected 
endometriosis, provides that the examiner reviewed the 
veteran's claims file at length and reviewed the clinical 
records from that facility.  

In March 2000, the same VA examiner provided a medical 
opinion.  According to the report, the veteran complained of 
burning upon voiding, urinalyses were cytologically negative 
except for when the veteran had a urinary tract infection, 
and the cystoscopic findings from a pinpoint petechial 
hemorrhage were unclear.  The examiner opined that the 
etiology of interstitial cystitis was unknown, but that 
several causes, including psychoneurotic, had been 
implicated by clinical observations.  Accordingly, the 
examiner opined that it was at least as likely as not that 
the veteran's interstitial cystitis was related to the 
urinary tract infections that were diagnosed and treated 
while she was on active duty.  The examiner concluded that 
therefore it was at least as likely as not that the 
veteran's symptoms of interstitial cystitis were worsened by 
conditions while the veteran was on active duty.  

The report of an April 2000 VA gynecological examination, by 
a different examiner, states that the veteran complained of 
recurrent urinary tract infections since childhood with 
urethral dilation.  She also complained that bladder spasms 
and urgency of urination worsened after her service, 
resulting in hydrodistension in 1994.  The examiner 
indicated that the issue of chronic urinary tract infections 
vs. interstitial cystitis was too complicated to answer on 
the basis of history alone.  It was noted that the veteran 
was going to see a private health-care provider for a 
comprehensive examination, and would then return to VA for 
the adjudication of her claim.  

An August 2000 VA examination report by the April 2000 VA 
examiner states that the veteran reported urinary urgency 
and frequency, bladder spasms, bladder pain, and bladder 
pressure since service.   The examiner noted that there was 
no doubt that the veteran had all of the symptoms of 
interstitial cystitis, but that it would be impossible to 
reach a diagnostic conclusion with certainty.  The examiner 
reported that he or she had observed by television monitor a 
July 2000 cystoscopy examination of the veteran and there 
were no "characteristic" signs of so-called interstitial 
cystitis even though a clinical diagnosis was made.  The 
examiner concluded that the veteran did not have chronic 
urinary tract infections, but had symptoms of chronic 
urological irritative symptoms, heretofore referred to as 
interstitial cystitis, of unknown etiology, unable to be 
diagnosed per se.  The examiner stated that it was too 
speculative to say whether pre-service urinary problems were 
contributory to the veteran's present condition or that they 
worsened beyond the natural progression of the veteran's 
condition because interstitial cystitis did not exist as 
such but was a nomenclature of symptoms.  

The veteran was most recently afforded a VA examination in 
September 2001.  According to the examination report, the 
veteran was nine months pregnant at the time of the 
examination.  She complained of episodes of dysuria, painful 
intercourse, lethargy, weakness, pelvic discomfort, 
hesitancy, difficulty upon urination, and constant burning.  
The veteran described the pain and constant disruption as an 
irritation.  She denied incontinence, renal colic, acute 
nephritis, or malignancy.   She reported having had urethral 
dilation, but denied reconstructive urinary bladder surgery.  
She also related that she had three to four urinary tract 
infections per year, but that she never required 
hospitalization for these infections.  The veteran also 
stated that she had catheterizations for insertion of 
medication and a catheterization with hydrocystoscopy, but 
denied drainage procedures.  She also stated that she was on 
a special diet and was not using medications due to her 
pregnancy.  The veteran also reported that she no longer 
worked due to her family, but that she used to miss five or 
six days per month due to urethral irritation and burning.  
The assessment was chronic cystitis with urinalysis 
essentially within normal limits.  The examiner noted that 
there were subjective complaints of pain, without any 
objective laboratory findings.

VA treatment notes dated February and March 2002 indicate 
that the veteran was seen for complaints of burning upon 
urination.  A history of interstitial cystitis and 
endometriosis was noted.  The assessment was recurrent 
urinary tract infection.

The veteran's interstitial cystitis is currently assigned a 
noncompensable disability evaluation pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7512.  Diagnostic Code 7512, for 
chronic cystitis, including interstitial cystitis and all 
other etiologies, states that cystitis is to be rated as a 
voiding dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7512.  Voiding dysfunction is rated pursuant to 
38 C.F.R. § 4.115a, which states that a particular disorder 
should be rated as urine leakage, urinary frequency, or 
obstructed voiding.  

Under 38 C.F.R. § 4.115a, a noncompensable disability 
evaluation is warranted under the criteria for urinary 
leakage where the wearing of absorbent materials is not 
required.  A 20 percent disability is assigned for urine 
leakage, urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than two times per day.   See 
38 C.F.R. § 4.115a.

According to the criteria for urinary frequency listed in 
38 C.F.R. § 4.115a, a noncompensable disability evaluation 
is warranted where there is daytime voiding intervals 
greater than three hours or nighttime awakening of less than 
two times per night.  A 10 percent disability evaluation is 
warranted where there is daytime voiding intervals of two to 
three hours or awakening to void two times per night.  For 
the next higher, 20 percent, disability evaluation, there 
must be daytime voiding intervals of between one and two 
hours or awakening to void three to four times per night.  
Id.  

The criteria for obstructed voiding listed in 38 C.F.R. 
§ 4.115a states that a noncompensable disability evaluation 
is assigned where there is obstructive symptomatology with 
or without stricture disease requiring dilation one to two 
times per year.  For a 10 percent disability evaluation to 
be assigned, there must be marked obstructive 
symptomatology, such as hesitancy, slow or weak stream, or 
decreased force of stream, with post void residuals greater 
than 150cc, uroflowmetry with markedly diminished peak flow 
rate of less than 10cc per second, recurrent urinary tract 
infections secondary to obstruction, or stricture disease 
requiring dilation every two to three months.  A 30 percent 
disability evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization.  Ibid.

Upon reviewing the rating criteria in relation to the 
veteran's interstitial cystitis symptomatology, the Board 
finds that the veteran's disability is more severe than 
evaluated, and that an increased disability evaluation is 
warranted.  The objective medical evidence of record clearly 
shows that the veteran's symptomatology has met at least 
some of the criteria for a 10 percent disability evaluation 
under Diagnostic Code 7512.  The veteran reports daytime 
voiding intervals of two to three hours and that she awakens 
twice a night to void.  In addition, while the medical 
evidence is rather contradictory as to whether the veteran's 
urinary tract infections are related to her interstitial 
cystitis, the medical evidence clearly indicates that the 
veteran's urinary tract infection symptomatology can be 
characterized as recurrent.  Further, the veteran repeatedly 
reported urinary urgency and frequency, with pain and 
spasms.  Similarly, the veteran reported urinary hesitancy 
and a history of urethral dilation.  In summary, the 
evidence of record consistently shows that the veteran's 
symptomatology meets the criteria for a 10 percent 
disability evaluation for either urinary frequency and for 
obstructed voiding.  Nonetheless, the veteran is only 
entitled to a single 10 percent disability evaluation, 
because either criteria, and not both, can be used to rate 
her disorder under 38 C.F.R. § 4.115b, Diagnostic Code 7512.  
See 38 C.F.R. §  4.14 (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  Therefore, the Board finds that 
reasonable doubt should be resolved in the veteran's favor 
and concludes that the veteran's interstitial cystitis more 
closely approximates a 10 percent disability evaluation 
under 38 C.F.R. §§ 4.115a and 4.115b, Diagnostic Code 7512.

However, although the Board finds that a 10 percent 
disability rating is warranted, the preponderance of the 
evidence is against a rating in excess of 10 percent.  In 
this regard, the Board notes that the veteran does not have 
urinary leakage or incontinence.  Additionally, the evidence 
does not demonstrate that the veteran has daytime voiding 
intervals of one to two hours or awakens to void more than 
twice a night.  Further, the veteran does not require 
continuous catheterization for obstructed voiding.  See 
38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Board has also considered whether the veteran is 
entitled to "staged" ratings for the service-connected 
disability at issue, as dictated in Fenderson, supra, and 
finds that at no time during the relevant appeal period was 
the veteran's disorder more disabling than reflected by the 
currently assigned rating.
 
Finally, the Board has considered whether the veteran might 
be entitled to an increased disability evaluation on an 
extra-schedular basis.  However, the Board concludes that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran, during the relevant time 
period, that her interstitial cystitis, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  The Board notes that the veteran's current 
unemployment is due to her family and that she has not 
required hospitalization for her cystitis or urinary tract 
infections.  Likewise, although the veteran reported missing 
five to six days of work per month when she did work due to 
urinary discomfort, the Board notes that the veteran's 
discomfort is currently contemplated by the 10 percent 
disability evaluation.  Accordingly, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have 
not been met.

In conclusion, the Board finds that the evidence supports a 
compensable rating of 10 percent for interstitial cystitis.

ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 10 percent disability evaluation for 
interstitial cystitis is granted.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

